Citation Nr: 9906189	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-25 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision which denied entitlement 
to nonservice-connected pension benefits, including 
extraschedular entitlement to a pension.  

The Board notes that in June 1997, the veteran stated a claim 
of entitlement to service connection for emphysema, claimed 
as secondary to service-connected residuals of pneumothorax 
and for an increased evaluation for service-connected 
pneumothorax.  These claims have not been adjudicated by the 
RO, and are therefore referred to the RO for appropriate 
action.


REMAND

The veteran has claimed entitlement to nonservice-connected 
pension benefits because he is unemployable on the basis of 
nonservice-connected disabilities.  The veteran's 
representative contends that the RO has not evaluated the 
appropriate percentage ratings and the appropriate diagnostic 
codes for each of the veteran's claimed disabilities, and 
that the RO has not considered the veteran's claim for 
nonservice-connected pension benefits under the "average 
person" standard and the unemployability standards set forth 
in 38 C.F.R. §§ 3.321 and 4.17.

The Board notes that one of the veteran's documented 
disabilities is a psychiatric disorder, which has been 
identified as depression, dysthymic disorder with mixed 
personality disorder.  The RO has evaluated this disability 
as 50 percent disabling on the basis of the evidence of 
record.  However, the Board notes that the veteran has 
reported receiving additional private treatment for this 
condition, and that no such treatment records are of record.  

On his application, the veteran reported receiving treatment 
at "S.E. Mental Health" in Cheyenne, Wyoming.  He did not 
list a date of treatment, but indicated only that his 
treatment was "ongoing to present".  In December 1996, the 
RO requested records from S.E. Mental Health, indicating that 
the veteran received treatment there in 1968.  In a response 
dated in December 1996, an official from S.E. Mental Health 
indicated that they were not required to maintain records for 
more than seven years, so no information from 1968 was 
available.

The Board believes that some confusion resulted from the RO's 
attempt to obtain records pertaining to the veteran from S.E. 
Mental Health.  The veteran did not indicate that he received 
treatment in 1968, and specifically stated that he was 
presently receiving treatment at the identified facility.  
Therefore, the Board finds that the case must be remanded so 
that another attempt may be made to obtain records pertaining 
to the veteran from S.E. Mental Health.

The Board also notes that the veteran's reported neck 
disability must be specifically evaluated for the purpose of 
assigning a disability rating.  VA treatment records dating 
from June 1997 show that recent x-ray findings confirmed 
degenerative joint disease of the spine.  Several other 
records show complaints of neck and arm pain and hand 
numbness.  To date, the RO has not evaluated the severity of 
this disability and its potential impact on the veteran's 
employability.  See Roberts v. Derwinski, 2 Vet. App. 387, 
391 (1992).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disabilities since December 1997.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran which have not previously been 
obtained.  Any such records obtained 
should be associated with the veteran's 
claims folder.

2.  The RO should request all available 
treatment records pertaining to the 
veteran from "S.E. Mental Health" of 
Cheyenne, Wyoming.  The RO should 
indicate in the request that in December 
1996 the veteran reported receiving on-
going treatment.  

3.  Thereafter, if in the discretion of 
the RO, further development of the 
veteran's claim is in order, such 
development should be pursued, to 
include, if necessary, a further VA 
examination to determine the current 
level of all disabilities and/or to 
distinguish between the veteran's willful 
misconduct-related disabilities and other 
disabilities.

4.  When the above is completed to the 
extent possible, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


